       Case 1:21-cv-00568-HBK Document 24 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMY LEE FRANK,                                 Case No. 1:21-CV-00568-HBK (HC)
12                       Petitioner,                   ORDER SEALING DOCUMENTS AS SET
                                                       FORTH IN GOVERNEMENT’S NOTICE
13           v.
                                                       (Doc. No. 18)
14    WARDEN, USP-ATWATER,
15                       Respondent.
16

17          Before the Court is Respondent’s Notice of its Request to Seal Appendix to Respondent’s

18   Motion to Dismiss and Response to Petitioner’s 2241 Petition. (Doc. No. 18). Petitioner Jimmy

19   Lee Frank, a federal prisoner proceeding pro se, has pending a petition for writ of habeas corpus

20   under 28 U.S.C. § 2241. (Doc. No. 1).

21          Pursuant to Local Rule 141(b), Respondent files a Notice of its Request to Seal the

22   documents contained in their Appendix that are currently under seal in Petitioner’s court of

23   conviction. Respondent requests that these documents remain under seal in this Court because

24   the records contain private or personal information related to Petitioner. Respondent further

25   requests these documents remain filed under seal in furtherance of the concerns of the court of

26   conviction. Petitioner has access to the documents. The Court finds that, for the reasons stated in

27   Respondent’s Notice and its Request, sealing both the Respondent’s Request and Appendix

28   serves a compelling interest. See Kamakana v. City and County of Honolulu, 447 F. 3d 1172,
       Case 1:21-cv-00568-HBK Document 24 Filed 07/27/21 Page 2 of 2


 1   1179-1180 (9th Cir. 2006); Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.

 2   2003).

 3            Accordingly, it is ORDERED:

 4            The Court GRANTS Respondent’s Request as referenced in their Notice (Doc. No. 18)

 5   and directs the Respondent to provide an electronic copy of the document to be sealed to the

 6   Clerk of Court, at which time the Clerk of Court will file the document under seal. See Local

 7   Rule 141(e)(2)(i).

 8

 9
     Dated:      July 27, 2021
10                                                    HELENA M. BARCH-KUCHTA
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
